Citation Nr: 1421129	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  13-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the severance of service connection for prostate cancer, diabetes mellitus and all secondary disabilities based on no in country Vietnam service, was proper, to include whether service connection can be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


	WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was remanded by the Board for further development in August 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing program.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had one year of foreign service during the Vietnam War but no in country Vietnam service.  

2.  A March 2009 rating decision granted service connection for prostate cancer, diabetes mellitus and secondary conditions on a presumptive basis as a result of exposure to herbicides. 

3.  The Veteran was sent notification of intent to sever service connection in November 2011.  

4.  A June 2012 rating decision severed service connection for prostate cancer, diabetes mellitus and all secondary conditions based on clear and unmistakable error in the March 2009 grant of such benefits.

5.  In-service exposure to herbicides has not been established.  

6.  Prostate cancer, diabetes and all secondary disabilities were initially demonstrated many years after service discharge and are not otherwise attributable to service.


CONCLUSION OF LAW

The severance of service connection was proper; prostate cancer, diabetes mellitus and all secondary disabilities were not incurred or aggravated in-service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By rating decision in November 2011 and correspondence in September 2012, VA advised the Veteran of the information and evidence needed to substantiate the claim.  VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and personnel records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for some chronic diseases, including diabetes mellitus and prostate cancer, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as diabetes mellitus type II and prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a veteran who served in the Republic of Vietnam and who develops type II diabetes mellitus and prostate cancer.

Previous determinations which are final, including decisions of service connection will be accepted as correct in the absence of clear and unmistakable error.  Service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government.  38 C.F.R. § 3.105.

The Veteran appeals the severance of service connection for prostate cancer, diabetes mellitus and all secondary conditions.  In a March 2009 rating decision, the Veteran was granted service connection for prostate cancer, diabetes mellitus, and the secondary condition of erectile dysfunction on a presumptive basis as a result of exposure to herbicides.  He was granted service connection for major depressive disorder, radiation proctitis/bowel disorder, peripheral neuropathy of the left and right lower extremities, and peripheral neuropathy of the left and right upper extremities as secondary to his prostate cancer in October 2010.  

During a review of the Veteran's claims file for another claim, the RO discovered that service treatment and personnel records failed to show in country Vietnam service.  The RO stated that they verified Vietnam service in the past based on data that the Veteran's unit the 3rd Reconnaissance Battalion was located in Vietnam from May 1-31, 1968.  Further review, however, showed that he was never assigned to that unit.  Rather, he was assigned to the 3rd FSR located at Camp Foster Okinawa.  

While the evidence of record shows that the Veteran has type II diabetes mellitus and prostate cancer, the most probative evidence shows that he did not serve in the Republic of Vietnam.  The evidence shows that he had one year of foreign service during the Vietnam War but no in country service.  The Board acknowledges the lay statements of record asserting that the Veteran served in Vietnam, and the Veteran's contentions that he served in Vietnam and was then rerouted to Okinawa based on him being the "sole surviving son."  He also contends that he did a supply run to Vietnam from Okinawa.  The more probative evidence, however, is against a finding that he served in Vietnam.  To that end, his DD 214 does not show Vietnam service.  Also, in July 2011, there was a formal finding that service within Vietnam or its inland waterways described by the Veteran had not been established.  It was found that no evidence of the Veteran's Vietnam service could be located within any of his service records (personnel or service treatment records) or the Marine command histories.  It was further noted that the Veteran had not yet produced any documentation for his claims and his DD 214 did not include a Vietnam Service Medal or Vietnam Campaign Medal.  

A review of the record, to include personnel records, show that the Veteran did not have in country Vietnam service, and the record shows that the RO followed all the procedural steps regarding severing the Veteran's disabilities that were granted based on a presumption of service connection for a veteran who served in the Republic of Vietnam.  As the weight of the evidence is against a finding that the Veteran served in the Republic of Vietnam, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e).  Accordingly, the Board finds that severance of service connection for diabetes mellitus, prostate cancer and all secondary disabilities on this basis was proper.  

The Board notes, however, that the Veteran contends possible exposure to herbicides while stationed in Okinawa.  He contends that Agent Orange was stored in large quantities in Okinawa during the 1960's.  To the extent that the Veteran's lay statements are being offered to establish herbicide exposure, such evidence must fail.  His pleadings do not establish actual exposure.  Merely reporting that he was there does not establish exposure.  The Board has considered the Veteran's statements regarding the alleged in service exposure.  The Veteran's testimony is not competent in this regard, and there is no other evidence in support of the theory that he was exposed to herbicides and/or other chemicals in service.  Although VA made repeated efforts to verify the Veteran's assertions, no effort has borne fruit.  Rather, the U. S. Army and Joint Services Records Research Center has found the Veteran's allegation of exposure to herbicides has not been corroborated and that the evidence does not confirm herbicides were used in Okinawa.  The Department of Defense (DoD) has further found no use, testing, or storage of tactical herbicides on Okinawa, Japan.

The Board acknowledges that the Veteran has submitted literature on herbicide exposure in Okinawa.  The articles, however, are not specific to the appellant and the findings were not based on the appellant's particular history and circumstances. The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33  (1993). Here, crucially, the article is general in nature and do not specifically relate to the facts and circumstances surrounding this particular case.  Significantly, the U. S. Army and Joint Services Records Research Center and Department of Defense have been found no evidence confirming herbicides were used in Okinawa.  Some of the articles make similar findings.

It is determined that the severance of service connection was proper.  The initial grant of service connection was clearly and unmistakably in error, based on the evidence of record.  There is no competent evidence that the Veteran served in Vietnam.  All attempts to show such service have been exhausted.  The question remains whether service connection can otherwise be established.

On review, the most probative evidence is against a finding that the Veteran's diabetes mellitus and/or prostate cancer is related to active military service or events therein.  To that end, service treatment records are negative for complaints or diagnoses for diabetes mellitus and/or prostate problems.  Compensably disabling diabetes mellitus and prostate cancer were not shown within a year of separation from active duty.  Rather, post-service medical evidence reflects that the Veteran was diagnosed with diabetes mellitus and prostate problems many years after separation from active duty.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post-service and there is no medical evidence that attributes the pathology to service, or the symptoms therein.  There is also no verified exposure to tactical and non-tactical herbicides during service.  

Under these circumstances, the claim of entitlement to service connection for diabetes mellitus and prostate cancer must be denied.  Any claims for service connection for erectile dysfunction, major depressive disorder, radiation proctitis/bowel disorder, peripheral neuropathy of the left and right lower extremities, and peripheral neuropathy of the left and right upper extremities as secondary to the diabetes mellitus and prostate cancer are deemed meritless and must also be denied as service connection has not been established for diabetes mellitus and prostate cancer.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the competent and probative evidence, however, preponderates against the claim that doctrine is not applicable. 38 U.S.C.A. § 5107(b).

ORDER

Severance of service connection for prostate cancer, diabetes and all secondary disabilities based on no in country Vietnam service was proper; service connection for these disorders is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


